            Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 1 of 33



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

JOHN A. PATTERSON, et al.,                                 §
                                                           §
          Plaintiffs,                                      §
                                                           §
v.                                                         §    Civil Action No. SA-17-CV-467-XR
                                                           §
DEFENSE POW/MIA ACCOUNTING                                 §
AGENCY, et al.,                                            §
                                                           §
          Defendants.                                      §
                                                           §

                                                       ORDER

         On this date, the Court considered Defendants’ Motion to Exclude Expert Opinions

(docket no. 55), Defendants’ Motion for Summary Judgment (docket no. 61), Plaintiffs’ Motion

for Partial Summary Judgment (docket no. 65), and the corresponding responses and replies.

After careful consideration, the Court GRANTS Defendants’ Motion for Summary Judgment,

DENIES Plaintiffs’ Motion for Partial Summary Judgment, and DISMISSES AS MOOT

Defendants’ Motion to Exclude.

                                                INTRODUCTION

         In December 1941, Japan invaded the Philippines, then held by American forces. 1 In the

ensuing conflict, Lieutenant Alexander N. Nininger and Colonel Loren P. Stewart were killed in

action. Brigadier General Guy O. Fort was captured and then executed. Private Robert R.

Morgan, Technician Fourth Class Lloyd Bruntmyer, Private First Class David Hansen, and

Private Arthur H. Kelder perished in a Prisoner of War camp. These servicemembers were buried


1
 Unless otherwise cited, this recitation of facts is compiled from the parties’ statements of facts attached as
appendices to their summary judgment briefing. See docket nos. 61-1, 64-1, 65-1, 68-1. Some facts in dispute are
noted here, but all disputed facts relevant to the Court’s disposition of these motions are discussed in the analysis of
Plaintiffs’ claims.

                                                           1
          Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 2 of 33



(or, at least, are associated with remains buried) in Cabanatuan. In this lawsuit, their relatives

seek return of their remains so that they might be buried pursuant to the relatives’ religious and

cultural beliefs. Docket no. 1.

       These relatives, and designated Primary Next of Kin (“PNOK”), are Plaintiffs John A.

Patterson, John Boyt, Janis Fort, Ruby Alsbury, Raymond Bruntmyer, Judy Hensley, and

Douglas Kelder’s (collectively “Plaintiffs”). In this action they sue Defendants POW/MIA

Accounting Agency (“DPAA”), Director of the DPAA Kelly McKeague, the United States

Department of Defense (“DOD”), Secretary of Defense James Mattis, the American Battle

Monuments Commission (“ABMC”), and acting Secretary of the ABMC Robert Delessandro

(collectively, “Defendants”). Each individually named defendant is named only in his or her

official capacity. Docket no. 28.

       Plaintiffs’ central grievance is Defendants’ refusal to return the remains of the fallen

servicemembers at issue. The parties dispute the extent to which the remains are identified.

Plaintiffs argue that they have a property interest in these remains and that Defendants’ retention

of these remains impinges on Plaintiffs’ religious practices and Plaintiffs’ interest in securing

proper burial. For this injury, Plaintiffs bring claims under the Administrative Procedures Act

(“APA”), Religious Freedom Restoration Act (“RFRA”), and the Constitution. Plaintiff’s

remaining claims are for violations of (1) procedural and (2) substantive due process, (3) the

Fourth Amendment’s prohibition on unreasonable seizure, (4) RFRA and (5) the First

Amendment’s Free Exercise Clause, and (6) the APA.

I.     Background

       The responsibilities relevant to this lawsuit—the recording, burying, disinterring, testing,

and identifying servicemembers who died in World War II—have belonged to several federal



                                                 2
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 3 of 33



entities and agencies in the decades since the conflict. The attention paid and resources devoted

to servicemembers buried overseas have fluctuated over time.

           a. Statutory History

       As of 1946, the agency responsible for tracking graves and recovering and identifying the

World War II dead was the Army Graves Registration Service (“AGRS”). In the Philippines,

AGRS disinterred remains that might belong to U.S. servicemembers, reburied them at Manila

No. 2 Cemetery, and later disinterred and processed them at Nichols Field Mausoleum. After

AGRS proposed an identification, the Office of the Quartermaster General (“OQMG”) had final

identification authority. AGRS terminated on December 31, 1951.

       The American Battle Monument Commission (“ABMC”) was created in 1923 to create

monuments overseas. When AGRS was terminated, ABMC assumed its responsibilities with

respect to maintaining permanent military cemeteries overseas. ABMC thus maintains the

Manila American Cemetery, which contains 3,700 unknowns. After April 2015, when DoD

established a policy for disinterring unidentified remains for identification from permanent

military ceremonies, ABMC retains approval authority for the time and manner of disinterment.

       The Missing Service Personnel Act of 1995 (“MSPA”) ensures that no missing

servicemember is declared dead solely because of the passage of time. 140 Cong. Rec. S12217,

S12220, 1994 WL 449837 (Aug. 19, 1994); see Pub. L. No. 104-106, Div. A § 569, 110 Stat.

186 (Feb. 10, 1996) (codified at 10 U.S.C. §§ 1501 et seq.). In 2009, Congress rewrote § 1509 to

require a program accounting for the “unaccounted for” dating back to World War II. In 2014,

Congress amended § 1501(a) to require that DoD designate a single organization responsible for

this accounting. This led to the creation in January 2015 of Defense POW/MIA Accounting

Agency (“DPAA”).



                                               3
          Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 4 of 33



        DPAA accounts for unaccounted DoD personnel and provides information to family

members. Before the 2009 amendment to § 1509, DoD was not obligated to account for missing

personnel from World War II. Afterward, DoD created the DoD Part Conflict Personnel

Accounting Program, which states this task is “of the highest national priority” and seeks at least

200 identifications per year. See DoD Directive 2310.07. In 2018, DPAA received 134

disinterment requests from families, identified 203 previously unaccounted-for military

personnel, and hosted seven Family Member Updates, at which family members can get general

and individual updates on DPAA’s progress.

            b. The Disinterment Process

        Specific thresholds govern whether a disinterment request is approved. For remains

buried individually, like those associated with Stewart, Nininger, and Fort, the DPAA research

must show it is more likely than not that DoD can identify the remains. For commingled remains,

like those associated with the servicemembers who died as POWs, the DPAA research must

show that at least 60 percent of the servicemembers associated with the group can be

individually identified. A “Disinterment Criteria Guide” gives 27 factors to consider in assessing

these identification likelihoods.

        When a family submits a disinterment request, (1) DPAA reviews it and gives a

recommendation2 to (2) the Deputy Assistant Secretary of Defense for Military Community and

Family Policy. This Deputy Assistant Secretary of Defense then gives a recommendation to (3)

the Assistant Secretary of Defense for Manpower and Reserve Affairs (“Assistant Secretary”).

The Assistant Secretary then approves or denies the request. If approved, DPAA coordinates

with AMBC to conduct the disinterment.

2
  DPAA’s policy requires that all requests be forwarded for decision. DPAA cannot deny or permanently defer a
request.


                                                     4
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 5 of 33



       During its review, DPAA historians compile a list of candidates for each unknown set of

remains. DPAA forensic anthropologists and odontologists then compare scientific and medical

records to the list and exclude candidates. This leaves a “short list,” which DPAA uses to make

its disinterment recommendation and the Service Casualty Offices use to request family DNA

reference samples. DPAA only recommends disinterment when it has a reliable short list and

enough DNA reference samples for the identification process.

           c. The Identification Process

       After disinterment, the remains are transported to the DPAA Laboratory in Hawaii, where

forensic anthropologists and odontologists examine the remains. Bone and tooth samples are sent

to the Armed Forces DNA Identification Laboratory (“AFDIL”) in Delaware, which tests the

DNA samples and reports results to DPAA. AFDIL maintains a collection of family reference

samples to compare DNA results to unidentified remains.

       The laboratory’s Science Director, a forensic pathologist, then weighs all information

under a clear and convincing standard. The Science Director has identification authority, but a

servicemember is only identified if the postmortem historical and scientific evidence agrees with

the known antemortem facts of the case, all reasonable alternatives are eliminated, and there are

no irreconcilable discrepancies between the antemortem facts and the postmortem evidence.

       The Army Casualty and Mortuary Affairs Operation Division, and specifically the Past

Conflicts Repatriations Branch (“PCRB”), is responsible for contact with servicemembers’

families. The PCRB keeps contact with families, keeps personnel files for unaccounted-for

servicemembers, does genealogy research to identify PNOKs, and manages mortuary services

for identified servicemembers.




                                                5
          Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 6 of 33



        Only when remains are identified (or deemed unidentifiable) by the Armed Forces

Medical Examiner (“AFME”) can remains be interred. Burial or cremation is directed by the

person authorized to direct disposition (“PADD”). A PADD cannot be named until the remains

are officially identified.

            d. Servicemembers At Issue

        At issue here are seven separate remains, three of which are specifically designated by

the United States government and four of which are identified by the communal grave in which

they were originally buried: (1) X–1130, which Plaintiff Patterson of Rhode Island alleges are

the remains of his uncle, First Lieutenant Nininger; (2) X–3629, which Plaintiff Boyt of

California alleges are the remains of his grandfather, Colonel Stewart; (3) X–618, which Plaintiff

Fort of California alleges are the remains of her uncle, General Fort; (4) remains from

Cabanatuan Grave 822, which Plaintiff Alsbury of Texas alleges are the remains of her brother,

Private Morgan; (5) remains from Cabanatuan Grave 704, which Plaintiff Bruntmyer of Texas

alleges are the remains of his brother, Technician Bruntmyer; (6) remains from Cabanatuan

Grave 407, which Plaintiff Hensley of New Mexico alleges are the remains of her uncle, Private

First Class Hansen; and (7) remains from Cabanatuan Grave 717, which Plaintiff Kelder of

Wisconsin alleges are the remains of his uncle, Private Kelder. In this order, the Court will refer

to these servicemembers by their last names. Where the Court intends to refer specifically to a

Plaintiff PNOK who shares a last name with their relative servicemember, the Court will specify

this.

                     i. Servicemembers Associated with Common Graves

        Prisoners of War held in Camp Cabanatuan, many of whom survived the infamous

Bataan Death March, suffered from rampant disease caused by poor conditions and a lack of



                                                6
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 7 of 33



food, water, and medical supplies. The practice of POWs in Cabanatuan was to bury their fellow

soldiers in common graves. These graves contained those who died in the same 24-hour period.

Since then, these remains have moved several times. They were disinterred in 1945 by AGRS

and those not immediately identifiable were reinterred at U.S. Armed Forces Manila #2

Cemetery. Then, in fall 1947, these remains were again disinterred and moved to an AGRS

Mausoleum. Those remains still unidentified were deemed unidentifiable, and in 1952 were

buried at Manila American Cemetery.

       In 2004, DPAA began a project to account for these unidentified servicemembers. To do

so, DPAA disinters all remains associated with one common grave (to date, DPAA has

disinterred 25 such graves), conducts historical research on this grave, and submits a

recommendation. Defendants states this project is complicated by, among other difficulties,

deterioration from repeated handling; the incomplete and sometimes inaccurate primary burial

record, Captain Robert Conn’s “Death Report, Cabanatuan”; and early false identifications by

dog tags and personal items associated with some remains.

                         1. Kelder

       Private Kelder, held captive after the American forces surrendered in the spring of 1942

until his death, was buried in Cabanatuan Common Grave 717. Grave 717 is the likely original

location of fourteen individuals’ remains, including Kelder’s. Ten unknowns associated with this

grave were disinterred from Manila American Cemetery in 2014. In 2015, after DNA testing,

DPAA concluded that bones from four of the ten disinterred graves were Kelder’s, and Plaintiff

Kelder was provided those bones.

       Testing of the other remains in Grave 717 continues. Plaintiffs take issue with the time

this process has taken. Defendants attribute the delay to many factors, including AFDIL’s



                                               7
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 8 of 33



backlog, DNA results that indicate remains from at least 18 people are commingled with these

remains, and bone samples that have yielded no useable DNA.

                          2. Morgan

       Private Morgan died on January 1, 1943, after falling ill in Camp Cabanatuan. He is

believed to have been buried in Grave 822, the likely original location of five servicemembers’

remains. DPAA disinterred the four unknowns associated with Grave 822 in November 2018,

began processing the remains, and submitted initial samples to AFDIL for testing.

                          3. Bruntmyer

       Technician Bruntmyer died on November 1, 1942, after falling ill at Camp Cabanatuan.

He is associated with Grave 704, the likely original location of ten servicemembers’ remains.

Grave 704 was disinterred in November 2018.

                          4. Hansen

       Private First Class Hansen died on June 28, 1942, after filling ill at Camp Cabanatuan. He

is associated with Grave 407, the likely original location of twenty-six servicemembers’ remains,

including nine unknowns. Defendants state that they received viable reference samples from

Hansen’s relatives only in December 2018, so DPAA deferred its disinterment recommendation

for this grave. DPAA recommended disinterment on June 4, 2019, and on June 28 the Assistant

Secretary of Defense for Manpower and Reserve Affairs issued a final decision approving

disinterment. See docket no. 73 (Defendants’ Notice of Factual Developments, filed July 17).

       Defendants issue the same caveat for identification of Morgan, Bruntmyer, and Hansen.

While Camp Cabanatuan’s records associate these servicemembers with the above graves, these

records contain some inaccuracies. Defendants argue it is possible that these servicemembers

were misidentified and buried elsewhere.



                                               8
            Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 9 of 33



              e. Individual Cases

         The remaining three servicemembers at issue are not associated with common graves but

individual sets of remains.

                        i. Nininger

         First Lieutenant Nininger, posthumously awarded the Medal of Honor, died in combat

near Abucay on January 12, 1942. Plaintiffs argue the remains designated X-1130 Manilla #2 are

Nininger’s. Some historical evidence associates X-1130 with Nininger. For example, in February

1944, Colonel George Clark wrote to Nininger’s father. He wrote that Nininger was buried “in

grave No. 9 behind the South wall of the Abucay church.”

         In late 1945 and early 1946, X-1130 and other remains were disinterred from the Abucay

village cemetery. Master Sergeant Abie Abraham, sent in 1945 to Abucay, interviewed a Filipino

man who claimed to have dug graves for five Americans. X-1130 was then recorded as Nininger,

although the parties dispute when or whether Abraham made this association.

         The remains were taken to the Mauseoleum at Nichols Field for identification. A

December 1948 AGRS memorandum recommended that X-1130 be identified as Nininger.

These remains had already been associated with Nininger for several years. AGRS then

repeatedly sought to identify X-1130 as Nininger, but the Office of the Quartermaster General

ultimately denied the proposed identification. It did so because Nininger’s stature was reported

as 5 feet, 11 inches, while X-1130’s stature was twice estimated by AGRS as 5 feet, 1 inch and 5

feet, 2.125 inches.3 Further, several witnesses, including some who were at Nininger’s funeral,

stated Nininger was buried in or near the Abucay churchyard, not outside the wall or in the


3
  Plaintiffs state that these height estimates are inaccurate. Plaintiffs’ purported expert opines that height estimates
from the period are inaccurate generally. Defendants challenge this opinion and Eakin’s other opinions in the
pending Daubert motion. Defendants’ expert, on the other hand, opines that X-1130’s estimated stature and
Nininger’s recorded stature cannot be reconciled.

                                                            9
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 10 of 33



village cemetery. In September 1950, X-1130 was deemed unidentifiable and Nininger was

deemed unrecoverable.

       Plaintiff John Patterson requested in February 2015 that DPAA disinter X-1130 for

comparison to Nininger. DPAA recommended against disinterment. The historical evidence is

conflicted, Defendants note. For example, Clarke’s letter is, Defendants argue, the central basis

for the AGRS memo, but Clarke left Bataan before the burials and others of Clarke’s

identifications have been deemed inaccurate retroactively. Also, there are 51 total unidentified

remains from the Abucay town area. Ultimately, DPAA concluded “there exists too much doubt

as to the location of the burial and subsequent recovery area for these remains” and the “historic

evidence is not strong enough to overcome the 4.5-inch discrepancy with the highest estimated

stature of X-1130.” On March 4, 2016, Patterson’s request was denied.

                  ii. Fort

       Brigadier General Fort, who commanded the 81st Division of the Philippine Army,

ordered the surrender of all U.S. forces in the Philippines on May 6, 1942. The Japanese forces

executed Fort.

       The governor of Misamis Oriental Province, Ignacio Cruz, gave AGRS a sworn statement

in 1947. In that statement, Cruz reported conversations with several individuals, some of whom

saw a “big American.” A Filipino soldier reportedly told Cruz he saw Fort killed. Based on these

conversations, Cruz had remains X-618 disinterred and provided to AGRS. In doing so, Cruz

stated that he provided the “supposed remains of Gen. Guy O. Fort” to AGRS. Defendants doubt

the veracity and conclusiveness of some of Cruz’s sources.

       The remains turned over by Cruz were disinterred in Cagayan, but Defendants note

several sources report Fort was executed in Dansalan, which is 45 miles from Cagayan. Further,



                                               10
           Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 11 of 33



Fort was in his 60s; of European ancestry; recorded at 5 feet, 8.5 inches; and was missing a tooth

in the upper right of his mouth. Before reinterring the remains, AGRS assessed X-168. This

assessment estimated X-168 was 23 to 28 years old, had an ancestry of “Mongoloid (Very

Probably Filipino),” and was no taller than 5 feet, 6.4 inches. In three examinations by different

AGRS analyst, no missing tooth was recorded on X-168.

       Plaintiff Fort requested in 2017 that DPAA disinter X-168 for comparison to Fort. In

August 2018, DPAA recommended against disinterment based on the above discrepancies. On

November 28, 2018, Plaintiff Fort’s request was denied.

                  iii. Stewart

       Colonel Stewart, who commanded the 51st Infantry Regiment of the 51st Infantry

Division, was killed during a counterattack he helped organize on January 13, 1942. He was

awarded the Silver Star for this action. Plaintiffs state Stewart’s soldiers recovered and buried his

remains. Defendants, on the other hand, state the only evidence is from a Filipino civilian who

recalled in December 1946 that Philippine scouts told him they were burying an American

colonel.

       Master Sergeant Abraham apparently knew Stewart personally and searched for his grave

for a week. He discovered and disinterred the remains designated X-3629 and associated them

with Stewart (misspelling the name as “Stuart”). Abraham made this association based on the

1946 statement from Ruben Caragay, the Filipino civilian mentioned above, and the fact that

Stewart was the only colonel missing near Abucay. Defendants believe Caragay only mentioned

a colonel, and Abraham supplied Stewart’s name. Defendants note Abraham did not have

identification authority and sent the remains for AGRS processing. Plaintiffs contend Abraham’s




                                                 11
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 12 of 33



misspelling Stewart’s name led AGRS to request the wrong dental records, but Defendants label

this unwarranted speculation. X-3629 was buried as an unknown at Manila American Cemetery.

       Stewart’s stature was recorded between 5 feet, 7.25 inches and 5 feet, 8.5 inches, while

X-3629’s estimated stature was no taller than 5 feet, 5.6 inches. Defendants note that four dental

examinations recorded Stewart as missing the same two teeth, while X-3629’s teeth were charted

three times, and each time the analysts concluded X-3629 lost only one tooth before death.

       Plaintiff Boyt requested in November 2017 that DPAA disinter X-3629 for comparison to

Stewart. DPAA made a list of 21 candidates who died in the area, including Stewart and

Nininger. DPAA’s forensic anthropologist and orthodontist eliminated all but two candidates, for

whom DPAA awaits family reference samples. Although Stewart was excluded as a candidate

based on stature and dental discrepancies, disinterment of X-3629 was ultimately approved on

June 21, 2019, based on the likelihood that X-3629 can be identified as one of the other

candidates. See docket no. 73 (Defendants’ Notice of Factual Developments, filed July 17).

       Defendants note DPAA is taking steps that could lead to the identification of Nininger,

Stewart, Fort, and other unrecovered servicemembers. See docket no. 61-1 at 35-36. For

example, as part of a comprehensive study of remains from Abucay and the Bataan temporary

cemeteries, DPAA seeks to identify burial patterns and draft short lists for recovered unknowns.

       As it stands, Defendants have disinterred the common graves associated with all four

servicemembers who died as POWs, have disinterred the remains requested by Plaintiff Boyt

(although her relative, Colonel Stewart, was previously excluded as a candidate), and denied

requests to disinter the remains requested by Plaintiffs Fort and Patterson (pertaining to General

Fort and First Lieutenant Nininger, respectively). As the Court understands the record, no DPAA




                                               12
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 13 of 33



disinterment request remains pending and the remains from disinterred graves at issue are

undergoing testing.

II.    Procedural History

       Plaintiffs filed their complaint on May 25, 2017. Docket no. 1. In a prior order, this Court

granted Defendants’ Motion to Dismiss (docket no. 7) and gave Plaintiffs leave to amend their

complaint. Docket no. 14. Plaintiffs filed an amended complaint on January 4, 2018. Docket no.

19. The amended complaint brought claims for substantive and procedural due process

violations, a Bivens violation, a violation of the APA, violations of the Free Exercise Clause and

Religious Freedom Restoration Act, mandamus relief for recovery of the remains at issue,

mandamus relief for identification of the remains and further efforts, a declaratory judgment

finding Plaintiffs have a right to possess the remains, a declaratory judgment to return the

remains to Plaintiffs, and a declaratory judgment finding that Defendants have violated

Plaintiffs’ First, Fourth, and Fifth Amendment rights. Id.

       Plaintiffs filed a Motion to Compel Production of Remains or, in the Alternative, for

Physical Examination (docket no. 28) on April 13, 2018, and Defendants filed a Motion for

Judgment on the Pleadings (docket no. 31) on April 20, 2018. In an order addressing both

motions, the Court denied the Motion to Compel and granted in part the Motion for Judgment on

the Pleadings. Docket no. 51. The Court dismissed Plaintiffs’ Bivens claim and request for

mandamus relief, but allowed the following claims to proceed: substantive and procedural due

process violations, Fourth Amendment violations, APA violations, Free Exercise Clause and

RFRA violations, and request for declaratory judgment. Id.

       Now before the Court are Defendants’ Motion to Exclude the Expert Opinions of John

Eakin and Renee Richardson (docket no. 55), filed on March 16, 2019; Defendants’ Motion for



                                                13
            Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 14 of 33



Summary Judgment (docket no. 61), filed on April 20; and Plaintiffs’ Motion for Partial

Summary Judgment (docket no. 65), filed on May 10. The Court heard oral argument on all

pending motions on July 22. The Court will first consider the motions for summary judgment,

and if any of Plaintiffs’ claims survive, the Court will turn to the motion to exclude Plaintiffs’

experts.

                                           ANALYSIS

III.   Motions for Summary Judgment

       Defendants move for summary judgment on all claims (docket no. 61), while Plaintiffs

seek partial summary judgment (docket no. 65). Specifically, Plaintiffs seek resolution of

questions relevant to their due process claims (namely, whether Defendants owe families

additional procedural protection and whether PNOKs have a protected right to possess the

remains of a relative for purposes of burial) and their APA claims (namely, whether Defendants

should have promulgated certain rules and regulations and whether Defendants improperly made

formal adjudications without a formal hearing). These overlapping motions are best analyzed

together.

       A. Legal Standard

       A party is entitled to summary judgment only if it demonstrates that there is no genuine

dispute of material fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). In order to demonstrate that there is no genuine issue of material fact, a movant either has

to negate the existence of a material element of the non-movant’s claim or defense or point out

that the evidence in the record is insufficient when the non-movant bears the burden of proof for

that element at trial. Lavespere v. Niagra Machine & Tool Works, Inc., 910 F.2d 167, 178 (5th

Cir. 1990). To satisfy its initial responsibility, a movant without the burden of proof at trial need



                                                 14
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 15 of 33



only point out that there is an absence of evidence to support the non-movant’s claim to shift the

burden to the non-movant to show that summary judgment is not proper. See Fields v. City of S.

Hous., 922 F.2d 1183, 1187 (5th Cir. 1991).

       There is a genuine issue of material fact when the evidence allows a reasonable jury to

return a verdict for the non-movant. Rogers v. Bromac Title Servs., L.L.C., 755 F.3d 347, 350

(5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In order to

conclude that no genuine issue of material fact exists, the court must be satisfied that no

reasonable trier of fact could have found for the non-movant. See Anderson, 477 U.S. at 250 n.4.

A court on summary judgment must review the summary judgment record taken as a whole, but

the court is not permitted to make “credibility determinations or weigh the evidence.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000). The court must review “all facts

and inferences in the light most favorable to the nonmoving party.” Dillon v. Rogers, 596 F.3d

260, 266 (5th Cir. 2010).

       B. Due Process Claims

       The Court first addresses Plaintiffs’ procedural and substantive due process claims. First,

and principally, Defendants argue that Plaintiffs state no cognizable property or liberty interest,

which several of Plaintiffs’ claims require. Without such an interest, Plaintiffs’ claims rooted in

the Due Process Clause and Fourth Amendment fail. Thus, the Court first decides this question:

Do the Plaintiffs state a constitutionally cognizable property or liberty interest in the return of

their relatives’ remains?

       For their part, Plaintiffs argue genuine fact issues—particularly in the identification of the

remains—bar any resolution of their interest at this stage. Construed in their favor, they contend

the summary judgment record states a cognizable interest in possessing their relatives’ remains



                                                15
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 16 of 33



for purposes of burial. Even if this is true, Defendants argue their procedural due process claim

fails because Plaintiffs are owed no additional procedural safeguards and their substantive due

process claim fails because Plaintiffs cannot identify sufficiently egregious conduct.

       The Due Process Clause embodies two distinct concepts: procedural due process and

substantive due process. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985).

Procedural due process requires the government to follow appropriate procedures before it

deprives a person of an interest in life, liberty, or property; substantive due process ensures that,

regardless of the fairness of the procedures used, the government does not use its power for

oppressive purposes. Daniels v. Williams, 474 U.S. 327, 331 (1986). In other words,

“[p]rocedural due process guarantees that a state proceeding which results in a deprivation of

property is fair, while substantive due process ensures that such state action is not arbitrary and

capricious.” Licari v. Ferruzzi, 22 F.3d 344, 347 (1st Cir. 1994) (citing Amsden v. Moran, 904

F.2d 748, 753–54 (1st Cir. 1990), cert. denied, 498 U.S. 1041 (1991)).

       When due process is invoked in a novel context, the court first determines the exact

nature of the private interest that is threatened. Lehr v. Robertson, 463 U.S. 248, 256 (1983). To

prevail on a substantive due process claim, a plaintiff must establish that he or she holds a

constitutionally protected property right to which due process protections apply. Simi Inv. Co. v.

Harris Cty., Tex., 236 F.3d 240, 249 (5th Cir. 2000). “Property interests . . . are not created by

the Constitution. Rather they are created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law—rules or understandings

that secure certain benefits and that support claims of entitlement to those benefits.” Bd. of

Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972).




                                                 16
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 17 of 33



               i. Property Interest in Remains

       Plaintiffs’ case turns largely on whether they have a protected property interest in their

deceased relatives’ remains. The Court must start with Plaintiffs’ framing of this right. That

interest, Plaintiffs claim, is “a property and liberty interest in the remains of their relatives for

purposes of providing a final burial, and those interests are entitled to protection under the Due

Process Clause.” Docket no. 64 at 11. As stated in their partial summary judgment motion,

Plaintiffs seek a declaration that they have “a constitutional, statutory, and/or common law right

to possess the remains of their family members for purposes of burial.” Docket no. 65 at 22.

       In its prior order on the Motion for Judgment on the Pleadings, the Court allowed

Plaintiffs’ due process claims to proceed. It did so in part because Plaintiffs alleged that “the

remains have been identified and located.” The Court, accepting that allegation as true and

presented with Plaintiffs’ list of cases recognizing some sort of property interest in relatives’

remains, denied judgment on the pleadings for the due process claims. With the benefit of the

summary judgment record, however, the Court sees the remains were not identified and located

then and are not now.

       The Court’s sympathy for Plaintiffs’ position notwithstanding, Plaintiffs’ framing of their

alleged property interest and the marshalling of legal authority in support of that interest have not

evolved over the course of litigation. Instead, Plaintiffs have been content to repeat or

incorporate by reference their same arguments raised against Defendants’ Motion for Judgment

on the Pleadings. But at that stage, the Court stated the following:

                Plaintiffs allege that the remains have been identified based on
       circumstantial, contemporary evidence from wartime records. Although quasi-
       property rights recognized by some states may be limited with respect to burial of
       remains and a family member’s interest may diminish after burial, the Court finds
       that, at this stage, Plaintiffs at least sufficiently allege a quasi-property interest in
       the right to burial for their family members’ remains.


                                                  17
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 18 of 33




Docket no. 51; Patterson, 343 F. Supp. 3d 637, 647 (W.D. Tex. 2018).

       Since then, the record has clarified that the remains are not identified. Defendants thus

argue that Plaintiff’s purported property interest is in unidentified remains. Of course, Plaintiffs

argue that identification is a fact issue that precludes summary judgment. That is, if the factfinder

determines at trial that the remains are identified, then Plaintiffs’ property interest is in identified

remains, not unidentified remains. But Defendants argue the material facts are not in dispute:

“Everyone is looking at the same historical records. And those records cannot be tested at trial

any better than at summary judgment. No witness from the 1940s can be put on the stand.

Instead, the dispute between the parties concern whether the other party is making appropriate

use of this undisputed evidence.” Docket no. 68 at 11. Defendants argue the weighing of these

facts—which to discount, which to emphasize—is disputed, but the facts themselves are not. At

summary judgment or at trial, the dental records, measurements of bone lengths, maps of

Abucay, records of deaths in Camp Cabanatuan, findings of Master Sergeant Abraham, and

myriad other indicia will be the same. This argument is persuasive. The Court must review the

facts in the light most favorable to Plaintiffs “only when both parties have submitted evidence of

contradictory facts,” Shumpert v. City of Tupelo, 905 F.3d 310, 323 (5th Cir. 2018), and most

facts relevant to identification are not disputed.

       Still, even viewed in Plaintiffs’ favor, no rational factfinder could identify any given set

of remains as belonging to a relative of a Plaintiff. Simply put, the discovery process has not

borne out Plaintiffs’ allegations that wartime records identify the remains. Defendants now

appear close to identifying some of the servicemembers at issue. When this litigation began in

May 2017, the remains that Plaintiffs associate with Morgan, Bruntmyer, Hansen, and Stewart

were buried where they had been for decades. Now, these remains, although not identified, have


                                                     18
           Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 19 of 33



been disinterred or approved for disinterment. Still, the Court cannot, on this record, accept

Plaintiffs’ assertion that any—much less all—of the remains are identified. A rational factfinder

could, for example, weigh the historical and scientific evidence and find it likely that the remains

of Plaintiffs’ relatives are among a common grave’s commingled remains. That is not an

identification. This immediately distinguishes the cases the parties have argued at length. In none

of those cases could doubt be cast on the remains’ identity.

         Plaintiffs’ proposed property interest, which is already stated at the highest level of

generality, must thus be recast as an interest in unidentified remains.4 No case cited by the parties

or revealed in the Court’s research recognizes a cognizable property interest in remains the

identity of which is in doubt. Putting that problem aside, and assuming for argument that the

remains were identified, Plaintiffs still do not state a cognizable property interest. This is because

a property interest, for due process purposes, cannot be stated at so high a level of abstraction.

         As a preliminary matter, the parties do not agree which jurisdiction’s substantive law

should apply (i.e., in which source of law, state or otherwise, must Plaintiffs locate their property

interest). First, Plaintiffs argue “there is a deeply rooted common law principle, applicable in all

jurisdictions, establishing the next of kin’s entitlement to possess, control, and bury the remains

of their loved ones.” Docket no. 64 at 13 (citing Newman v. Sathyavaglswaran, 287 F.3d 786

(9th Cir. 2002)). Newman does include broad language. See, e.g., 287 F.3d at 798 (“The property

rights that California affords to next of kin to the body of their deceased relatives serve the



4
  Even if presented with authority that establishes such a right, though, the Court would need to reconcile its
recognition of this right with the rights of families not party to this litigation. That is, if Plaintiffs claim a property
interest in the commingled remains of a common grave, for example, they cannot establish which specific bones
belong to their relatives, even if they could establish that their relatives’ bones were among those disinterred (and
they cannot establish this). Since they cannot parse the bones, they would be claiming a property interest in all the
bones. Since all the bones are surely not those of their relatives, it follows that other families could claim the exact
same property interest in the exact same bones. Plaintiffs thus ask the Court to subordinate these families’ rights.
Despite Defendants’ repeated references to this practical problem, Plaintiffs have not grappled with the issue.

                                                             19
            Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 20 of 33



premium value our society has historically placed on protecting the dignity of the human body in

its final disposition.”). But the Newman holding has been described as a “narrow” one:

               In the anatomical gift context, the Ninth Circuit held that California
       parents have a due process property interest in the corneal tissue of their deceased
       children in [Newman, 287 F.3d 786]. . . . However, the court in Newman was
       careful to note it was not broadly recognizing a property right in all remains,
       reasoning, for example, that its holding in no way undermines the ‘California law
       governing the state's duty to conduct autopsies to determine the cause of death
       which may be performed contrary to the wishes of the individual or next of kin.’
       Id. at 798 n. 15. The narrow scope of the holding in Newman was recognized by
       the only district court to consider Newman: In Picon v. County of San Mateo, a
       district court concluded the Ninth Circuit's holding in Newman ‘cannot be
       extended to body parts other than corneas,’ because the basis of the Newman
       decision was the statute specifically pertaining to corneal tissue. 2008 WL
       2705576, at *3 (N.D. Cal. July 10, 2008).

Shelley v. Cty. of San Joaquin, 996 F. Supp. 2d 921, 926-27 (E.D. Cal. 2014).

       Thus, Newman does not recognize a universally applicable property right in remains. As

Defendants note, “Plaintiffs cannot rest on characterizations of the common law backdrop in

cases like Newman because . . . what matters are the particular legal standards of the relevant

jurisdiction.” Docket no. 68 at 41. To that end, Plaintiffs argue that the relevant jurisdictions are

the states in which Plaintiffs reside: California, Texas, New Mexico, Rhode Island, and

Wisconsin. Docket no. 19 at 17. Defendants argue that, under a “most significant relationship”

test, federal law must be the source of the property interest, as the remains are buried in a

military cemetery under federal purview. Docket no. 61 at 32. If Defendants are correct,

Plaintiffs’ claim clearly fails. There is no federal common law on this point and the relevant

statutes and regulations indicate that the Government retains discretion in disinterment decisions

and that a relative can only direct disposition of remains after the servicemember is identified. Id.

at 32-33.




                                                 20
           Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 21 of 33



         The Court assumes for argument that Plaintiffs’ view is correct and Plaintiffs’ residences

provide the correct jurisdictions. It is undisputed that courts—including those in each of

Plaintiffs’ jurisdictions5—have grappled with whether to recognize a property interest in

relatives’ remains for burial direction. Some courts have considered such an interest cognizable

under the Due Process Clause. See Arnaud v. Odom, 870 F.2d 304, 308 (5th Cir. 1989) (applying

Louisiana law to determine the quasi-property interest). But in those cases, the interest was

inspected under state law and its contours were determined. For example, in Arnaud, the court

examined Louisiana law and determined it created a cognizable property interest in the relief the

plaintiff sought. Here, by contrast, Defendants correctly characterize Plaintiffs’ request as

“insist[ing] that all legal sources—common law, various states’ laws, and federal common law—

reach the same result at the highest level of abstraction.” Docket no. 68 at 39.

         Plaintiffs are asking the Court to recognize a novel interest. Given the novel interest at

issue, it was incumbent on Plaintiffs to establish that the laws of each pertinent jurisdiction

establish a property interest of the type they claim and that this interest is constitutionally

cognizable. Plaintiffs have not done so. No case cited here or revealed in the Court’s research

concerns unidentified remains, nor does any case concern remains buried for decades. If there is

a right, it appears to diminish over time. And if there is a right to identified remains, it does not




5
  See, e.g., Shelley v. Cty. of San Joaquin, 996 F. Supp. 2d 921, 927 (E.D. Cal. 2014) (recognizing quasi-property
right in remains for limited purpose of determining burial, but specifically holding that relatives have no general
property interests subject to due process protections in the remains of their deceased family members); Evanston Ins.
Co. v. Legacy of Life, Inc., 370 S.W.3d 377, 383 (Tex. 2012) (acknowledging a longstanding recognition by Texas
courts of a quasi-property interest in remains to direct burial); Matter of Johnson, 612 P.2d 1302, 1305 (N.M. 1980)
(recognizing that a quasi-property right in the remains of a deceased relative may require that some due process
protections be afforded to the relative in whom the interest vests); Sullivan v. Catholic Cemeteries, Inc., 317 A.2d
430, 432 (R.I. 1974) (acknowledging that remains are not property in the true sense of the term, but quasi-property
“to which are attached certain rights,” like burial, which nonetheless diminish once the body is laid to rest); Koerber
v. Patek, 102 N.W. 40, 43 (Wis. 1905) (finding that, while a corpse is not property in the ordinary sense, a relative
of the deceased does have a right to possession for burial).


                                                          21
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 22 of 33



follow that there is a right to unidentified remains. Plaintiffs ask the Court to decide that the laws

of five states grant a property interest in unidentified remains buried decades prior as unknowns

in military cemeteries when none of these states have done so explicitly, and they ask the Court

to make this decision without parsing the laws of these states individually.

       Thus, there is no cognizable property interest for several reasons. Most fundamentally, no

relevant jurisdiction recognizes a property interest in unidentified remains and the remains at

issue are not identified. Even if they were identified, and even if Plaintiffs’ jurisdictions of

residence provide the proper law under which to analyze the property interest, Plaintiffs have not

adequately shown that each jurisdiction recognizes an interest like the one they ask the Court to

recognize. And even if there were a property interest recognized by each—or any—relevant

state, Plaintiffs have not adequately described the contours of that interest or shown that the

interest is cognizable under the Due Process Clause.

               ii. Liberty Interest in Remains

       Alternatively, Plaintiffs argue they have a liberty interest in the remains because the

“liberty to bury our relatives and loved ones is deeply rooted in our history.” Docket no. 64 at 21.

Defendants argue Plaintiffs “are not asserting the ordinary right of the next of kin to dispose of

their relative’s remains pursuant to state law or federal regulation,” however, but are instead

“asserting a liberty interest in access to remains of unidentified soldiers who died overseas and

were buried by the government as unknowns almost 70 years ago.” Docket no. 68 at 35. As

Defendants note, no court has accepted Plaintiffs’ “vague statements of societal recognition of

family rights and duties regarding burial of a recently deceased relative.” Id.

       Courts have insisted that an “asserted liberty interest be rooted in history and tradition,”

Michael H. v. Gerald D., 491 U.S. 110, 123 (1989), which Plaintiffs cannot show for their



                                                 22
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 23 of 33



asserted interest. It is not enough that society recognize a person’s general interest in burying a

relative. The Court’s analysis “must begin with a careful description of the asserted right.” Reno

v. Flores, 507 U.S. 292, 302 (1993). But Plaintiffs’ asserted liberty interest runs into the same

problem as their property interest: it is drawn too broadly and backed by insufficient authority.

Plaintiffs cannot show an interest rooted in history, as Defendants persuasively detail how

“[h]istory shows that the practice of individual burial for soldiers who died in foreign conflicts,

let alone a government responsibility to recover and return remains to families, are recent

developments.” Docket no. 68 at 35-38.

       Thus, without either a cognizable liberty or property interest, Plaintiffs’ procedural and

substantive due process claims fail. Accordingly, the Court grants summary judgment for

Defendants on Plaintiffs’ due process claims.

       C. Fourth Amendment Claim

       Plaintiffs also bring a claim under the Fourth Amendment for unreasonable seizure. For

the reasons stated above, however, Plaintiffs state no cognizable property interest, and thus

Defendants cannot have meaningfully interfered with Plaintiffs’ property rights. Defendants’

summary judgment motion is granted on this claim.

       D. Free Exercise Clause and Religious Freedom Restoration Act Claims

       Next, the Court turns to Plaintiffs’ claims related to their religious interest under the Free

Exercise Clause of the First Amendment and RFRA. To invoke First Amendment protections, a

plaintiff must plead he has a “sincerely held religious belief.” Frazee v. Illinois Dep't of

Employment Sec., 489 U.S. 829, 834 (1989). “After demonstrating that he possesses a ‘sincerely

held religious belief,’ a plaintiff must prove that a government regulation substantially burdens




                                                 23
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 24 of 33



that belief.” A.A. ex rel. Betenbaugh v. Needville Indep. Sch. Dist., 701 F. Supp. 2d 863, 876

(S.D. Tex. 2009), aff'd, 611 F.3d 248 (5th Cir. 2010).

       Under RFRA, “[g]overnment may substantially burden a person’s exercise of religion

only if it demonstrates that application of the burden to the person—(1) is in furtherance of a

compelling governmental interest; and (2) is the least restrictive means of furthering that

compelling governmental interest.” 42 U.S.C. § 2000bb-1(b). RFRA was enacted “to provide

greater protection for religious exercise than is available under the First Amendment.” Holt v.

Hobbs, 135 S. Ct. 853, 859-60 (2015).

       A plaintiff raising a RFRA claim bears the initial burden of establishing “the existence of

a substantial interference with the right of free exercise.” Diaz v. Collins, 114 F.3d 69, 72 (5th

Cir. 1997). “The sincerity of a claimant’s belief in a particular religious exercise is an essential

and threshold element of this burden.” Louisiana College v. Sebelius, 38 F. Supp. 3d 766, 777

(W.D. Tex. 2014) (citing Tagore v. United States, 735 F.3d 324, 328 (5th Cir. 2013)). “[W]hile

the ‘truth’ of a belief is not open to question, there remains the significant question of whether it

is ‘truly held.’” United States v. Seeger, 380 U.S. 163, 185 (1965). The belief need not be central

to the religion, but the adherent must “have an honest belief that the practice is important to his

free exercise of religion.” Moussazadeh v. Texas Dep't of Criminal Justice, 703 F.3d 781, 790-91

(5th Cir. 2012) (quoting Sossamon v. Lone Star State of Tex., 560 F.3d 316, 332 (5th Cir. 2009)).

The sincerity of a religious belief is not often challenged, so it is generally presumed or easily

established. Id.

       Plaintiffs bring claims under RFRA and the Free Exercise Clause. At summary judgment,

however, Plaintiffs have essentially rested on their pleadings. The Court allowed these claims to

proceed because Plaintiffs “allege[d] that their free exercise of their sincerely held religious



                                                 24
             Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 25 of 33



tradition of burial has been burdened because the government refuses to return the remains of

their relatives.” Docket no. 19 at 32. Now, Plaintiffs incorporate by reference their briefing from

the Motion for Judgment on the Pleadings and add little else. They state “the facts alleged in the

Amended Complaint show that the Government has placed a substantial burden on the Families’

exercise of religion.” Docket no. 64 at 29. However, before the burden shifts to Defendants to

show a compelling government interest that was furthered using the least restrictive means,

Plaintiffs must produce summary judgment evidence meeting their burden to show a substantial

burden of their sincerely held beliefs.

           Yet all Plaintiffs add to the complaint’s minimally detailed allegations is another

reference to their assertion that the remains at issue are identified, and as discussed above the

remains are not identified. The record reveals nothing further about Plaintiffs’ religious beliefs or

how Defendants have burdened them. Plaintiffs do not indicate the nature, substance, or contours

of their beliefs, or even whether all Plaintiffs share the same religious beliefs. In the complaint,

Plaintiffs allege that a “proper burial is essential for many practicing Christians,” but they

produce no declarations or other evidence outlining these beliefs. Defendants thus contest

whether Plaintiffs’ beliefs are sincerely held.

           The Court is inclined to grant summary judgment on the sincerity grounds urged by

Defendants, given Plaintiffs’ total lack of evidence.6 Courts have cautioned, however, that

“[t]hough the sincerity inquiry is important, it must be handled with a light touch, or ‘judicial

shyness,’” Moussazadeh, 703 F.3d at 791 (quoting A.A. ex rel. Betenbaugh v. Needville Indep.

Sch. Dist., 611 F.3d 248, 262 (5th Cir. 2010)), and “claims of sincere religious belief in a

particular practice have been accepted on little more than the plaintiff's credible assertions,”

Tagore, 735 F.3d at 328.
6
    Plaintiffs must support their claims with evidence, at summary judgment. See FED. R. CIV. P. 56(e)(2).

                                                           25
          Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 26 of 33



       In keeping with this tradition of “judicial shyness,” then, the Court assumes Plaintiffs

show sincerely held beliefs and concludes alternatively that Plaintiffs do not show a substantial

interference with these beliefs. As Defendants note, Plaintiffs allege only that their beliefs

require a “proper burial,” but without any explanation of what makes a “proper burial in

accordance with each respective family’s religious beliefs,” the Court cannot assess the alleged

interference. Docket no. 68 at 60 (citing docket no. 19 at 32). Thus, Plaintiffs do not meet their

initial burden for either their RFRA or Free Exercise claims.

       The Court will address one final alternative reason these claims fail. A “substantial

burden” is one that “truly pressures the adherent to significantly modify his religious behavior

and significantly violate his religious beliefs.” Adkins v. Kaspar, 393 F.3d 559, 570 (5th Cir.

2004). “[T]he effect of a government action or regulation is significant when it either (1)

influences the adherent to act in a way that violates his religious beliefs, or (2) forces the

adherent to choose between, on the one hand, enjoying some generally available, non-trivial

benefit, and, on the other hand, following his religious beliefs.” Id. But “a government action or

regulation does not rise to the level of a substantial burden on religious exercise if it merely

prevents the adherent from . . . enjoying some benefit that is not otherwise generally available[.]”

Id. Defendant correctly argues that “Plaintiffs are essentially claiming that the Government owes

them affirmative actions—such as disinterring unknown buried remains and making efforts to

identify them—in order to comply with RFRA and the Free Exercise Clause.” Docket no. 68 at

61. To give Plaintiffs what they seek, Defendants must recover, disinter, and identify the remains

at issue. These affirmative acts are not available relief under RFRA or the Free Exercise Clause.

       Thus, Defendants are granted summary judgment on Plaintiffs’ RFRA and Free Exercise

Claims.



                                                26
           Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 27 of 33



         E. Violation of the Administrative Procedures Act (“APA”)

         Finally, the Court turns to Plaintiffs’ alleged APA violations, which have swelled over

the course of the lawsuit. In a prior order, the Court held that the statutory scheme did not

preclude judicial review. Here, disposition of Plaintiffs’ APA claims does not require that the

Court revisit this earlier holding. Even assuming review is available under the statute, Plaintiffs’

various APA claims fail.

         Plaintiffs argue Defendants have violated the APA in the following ways:

    •    Failing to promulgate regulations by notice and comment in the Federal Register;

    •    Failing to use the APA’s formal adjudication process to decide disinterment requests;

    •    Violating their own regulations, namely DPAA Administrative Instruction 2310.01, DoD

         Directive 2310.07, DoD Directive 1300.02, Army Regulation 638-2, and Army Field

         Manual 4-20-65;

    •    Arbitrarily and capriciously setting disinterment thresholds and denying the requests to

         disinter X-1130 and X-1168;

    •    Failing to take actions required by law, namely recommending disinterment of Common

         Grave 407, processing and returning remains from the other common graves at issue,

         processing the request to disinter X-3629, and communicating with Plaintiffs.

The Court takes each in turn.7

                  a. Alleged failure to promulgate regulations and conduct adjudications

         First, Defendants’ regulations are excepted from the APA’s notice and comment

rulemaking requirements, which do not apply “to the extent that there is involved—(1) a military

or foreign affairs function of the United States.” 5 U.S.C. § 552(a)(1). Regulation of, for

7
  Plaintiffs also argue the Court cannot grant Defendants’ motion without a certified administrative record. Docket
no. 64 at 41. This is incorrect, as the APA states “the court shall review the whole record or those parts of it cited by
a party.” 5. U.S.C. § 706.

                                                           27
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 28 of 33



example, the disinterment, processing, and identification of servicemembers from past conflicts

is plainly a military function.

       Second, the APA’s formal adjudication requirements only apply “when the governing

statute specifies that an agency must conduct a ‘hearing on the record,’ as opposed to a statutory

requirement of a ‘hearing’ or a ‘full hearing.’” Arwady Hand Truck Sales, Inc. v. Vander Werf,

507 F. Supp. 2d 754, 759 (S.D. Tex. 2007). Plaintiffs point to no such language in a relevant

statute, and the Court is aware of none. Thus, only the procedures required for informal

adjudications apply. While formal adjudications require the “trial-type procedures” of 5 U.S.C.

§§ 554, 556-557, “informal adjudications” require only the minimal requirements of 5 U.S.C. §

555. See Pension Ben. Guar. Corp. v. LTV Corp., 496 U.S. 633, 655 (1990). DPAA must

provide, under § 555, “[p]rompt notice” of denial “of a written application, petition, or other

request of an interested person made in connection with any agency proceeding,” and that notice

“shall be accompanied by a brief statement of the grounds for denial.” 5 U.S.C. § 555(e).

Plaintiffs do not allege violation of these informal adjudication requirements, and in any event

they appear clearly met. Plaintiffs were allowed to participate in the process by submitting

disinterment request, and Plaintiffs were provided denial notices (that included the grounds for

denial) for all disinterment requests at issue that DPAA denied.

               b. Alleged failure to follow own regulations

       Next, Plaintiffs argue Defendants arbitrarily and capriciously denied the request to

disinter X-1130 for comparison to First Lieutenant Nininger and the request to disinter X-618 for

comparison to Brigadier General Fort. Defendants argue the “decisions not to disinter certain

unknown remains at this time, deferral of recommendations regarding disinterment until relevant




                                                28
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 29 of 33



information is received, and methodical processing of disinterred remains for identification” are

committed to agency discretion and unreviewable. Docket no. 68 at 14.

       APA judicial review is not available if “agency action is committed to agency discretion

by law,” 5 U.S.C. 5 U.S.C. § 701(a), the test for which is whether a “court would have no

meaningful standard against which to judge the agency’s exercise of discretion,” Lincoln v. Vigil,

508 U.S. 182, 191 (1993). Plaintiffs do not dispute that the statutes give no meaningful standard

for Defendants’ task of accounting for servicemembers of past conflicts, but they argue that the

Court can review whether Defendants violated their own regulations.

       An agency’s own regulations can provide the “law to apply.” Ellison v. Connor, 153 F.3d

247, 251 (5th Cir. 1998). But Defendants argue the cited regulations—DPAA Administrative

Instruction 2310.01, DoD Directive 2310.07, DoD Directive 1300.02, Army Regulation 638-2,

and Army Field Manual 4-20-65—provide no meaningful standard for the Court to measure

against Defendants’ actions.

       The Court doubts that any of these regulations provide meaningful law to apply, nor can

Plaintiffs show violation of any particular regulation. The closest Administrative Instruction

2310.01 comes to providing meaningful standards are its statements that: the “goal for the time

from receipt [of a disinterment request] to submission of the DPAA Director’s recommendation”

is 150 days; family member requests “will be given high priority” compared to third-party or

internal disinterment proposals; and requests from families and third parties cannot be

permanently deferred. Docket no. 31-1 at 165. Even if these statements gave law to apply, the

most that can be shown, here, is that DPAA has exceeded its “goal” for some remains. DPAA

has not permanently deferred any request.




                                               29
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 30 of 33



       Next, Plaintiffs point to the statement in DoD Directive 2310.07 that “[i]nformation

pertaining to the . . . efforts to locate, recover, and, when applicable, identify remains of

unaccounted-for DoD personnel . . . from past conflicts . . . will be provided to the primary next

of kin (PNOK)[.]” Docket no. 63-1 at 41. The PCRB has communicated information to

Plaintiffs. The record shows conversations at family updates, documents forwarded to Plaintiffs,

responses to Plaintiffs’ letters, and phone calls. Plaintiffs think the provided information

inadequate, but this directive does not give a standard against which to measure the adequacy of

Defendants’ efforts.

       Third, Plaintiffs refer to three provisions in DoD Directive 1300.22: § 3(a), which states

that remains “will be recovered, identified, and returned to their families as expeditiously as

possible while maintaining the dignity, respect, and care of the deceased to the extent possible

and protecting the safety of the living”; § 3(c), which states that “the movement of the

deceased’s remains will be handled with the reverence, care, priority, and dignity befitting them

and their circumstances”; and § 3(d), which states that the remains “will be continuously

escorted . . . from the preparing mortuary to the funeral home.” Docket no. 63-1 at 65-66. None

of these statements provide meaningful standards.

       Fourth, Plaintiffs refer to the statement in Directive-type Memorandum-16-003 that

“DoD must have the scientific and technological ability and capacity to process the unknown

remains for identification with 24 months after the date of disinterment.” Docket no. 63-2 at 5.

Plaintiffs argue Kelder’s identification has taken longer than 24 months. But this memorandum

took effect in July 2018, well after Kelder’s disinterment, and Kelder was identified within five

months of disinterment. There are likely still outstanding bones of Kelder’s in the commingled

remains being tested, but this memorandum does not state that every element of commingled



                                               30
            Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 31 of 33



remains must be identified and returned within 24 months. Finally, Plaintiffs cite Army

Regulation 4-20-65, which was cancelled in 2014, and Army Regulation 638-2, which applies

only to the Army. The Army is not responsible for disinterring or making disinterment

recommendations with respect to the remains at issue; DPAA is not part of the Army. Docket no.

61 at 19.

         Still, even if there were law to apply, the challenged final actions easily clear the arbitrary

and capricious standard. When reviewing “agency decisions under the arbitrary and capricious

standard, we cannot substitute our judgment or preferences for that of the agency. To affirm an

agency's action, we need only find a rational explanation for how the [agency] reached its

decision.” Associated Builders & Contractors of Texas, Inc. v. Nat'l Labor Relations Bd., 826

F.3d 215, 224-25 (5th Cir. 2016) (citation omitted). “[T]here is a presumption that the agency's

decision is valid, and the plaintiff has the burden to overcome that presumption by showing that

the decision was erroneous.” Tex. Clinical Labs, Inc. v. Sebelius, 612 F.3d 771, 775 (5th Cir.

2010).

         Plaintiffs cannot meet this burden for any of its challenged decisions. As best the Court

can tell, the challenged decisions are the use of disinterment thresholds and the denials of the

requests to disinter X-1130 and X-168.8 First, no rational factfinder, under this standard, could

find Defendants were irrational in denying the request to disinter X-1130. Plaintiffs quibble with

certain of Defendants’ factual statements and with Defendants’ reliance on purportedly

unreliable testimony. Docket no. 64 at 63. But the record is clear that Nininger’s case has

received extensive attention, and the decision not to disinter X-1130—because of doubt over the

location of Nininger’s burial, the height discrepancy between Nininger and X-1130, and


8
 Plaintiffs also reference the decisions to disinter Common Graves 704 and 822. But Plaintiffs agree that these
disinterment decisions are “reasonable” and appear not to challenge these decisions. Docket no. 64 at 42.

                                                         31
          Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 32 of 33



concerns with the historic evidence—is rational. Defendants have detailed why they consider it

unlikely that X-1130 is Nininger’s remains and Defendants have considered—and discounted—

all discrepancies and concerns Plaintiffs raise.

         Second, for similar reasons, Defendants’ denial of the request to disinter X-618 was

rational. Defendants offer several reasons for the decision: the evidence that Fort was executed

65 miles away from where X-618 was buried and the discrepancies in height, age, ancestry, and

dental records between Fort and X-618. Again, Defendants have considered all facts Plaintiffs

raise.

         Third, Plaintiffs challenge the thresholds requiring, for example, identification of 60

percent of persons associated with a common grave before disinterment. They argue these are

arbitrary standards. But as Defendants note, DoD need only show its “reasons and policy choices

satisfy minimum standards of rationality,” 10 Ring Precision, Inc. v. Jones, 722 F.3d 711, 723

(5th Cir. 2013), and it is “plainly reasonable for DoD to disinter respectfully buried remains of

unknown only with a sufficient level of certainty that it will be able to identify those remains

shortly after disinterment,” docket no. 68 at 21.

         Thus, even assuming Defendants’ actions warrant review, Plaintiffs cannot show any

decision was arbitrary and capricious.

                c. Alleged failure to take actions required by law

         Finally, Plaintiffs contend several failures to act—or delays in acting—on Defendants’

part violate the APA. Plaintiffs seek relief under 5 U.S.C. § 706(1) to “compel agency action

unlawfully withheld or unreasonably delayed.” “[I]n certain circumstances, agency inaction may

be sufficiently final to make judicial review appropriate,” but this inaction must “mark the

consummation of the agency’s decisionmaking process.” Patterson, 343 F. Supp. 3d at 651. But



                                                    32
         Case 5:17-cv-00467-XR Document 75 Filed 07/29/19 Page 33 of 33



§ 706(1) claims “can proceed only where a plaintiff asserts that an agency failed to take a

discrete agency action that it is required to take.” Norton v. S. Utah Wilderness All., 542 U.S. 55,

64 (2004) (emphasis in original).

       Here, Plaintiffs point to the following failures or delays: recommending disinterment of

Common Grave 407; processing remains from Common Graves 704, 717, and 822; processing

request to disinter X-3629; and communicating with Plaintiffs. None of these are discrete actions

required by law. Further, the record shows that Defendants continue to progress in processing all

disinterred remains, and Defendants recommended disinterment of Common Grave 407 on June

28. As for communication with families, Plaintiffs can point to no discrete, required action

Defendants have not taken.

       Accordingly, Defendants are granted summary judgment on Plaintiffs’ APA claims.

Thus, without any substantive claim remaining, Plaintiffs’ claim for declaratory relief also fails.

                                          CONCLUSION

       Accordingly, the Court GRANTS Defendants’ Motion for Summary Judgment (docket

no. 61) and DENIES Plaintiffs’ Motion for Partial Summary Judgment (docket no. 65).

       Defendants’ Motion to Exclude Expert Testimony (docket no. 55) is DISMISSED AS

MOOT.

       The Clerk is DIRECTED to enter judgment in favor of Defendants and against Plaintiffs.

Plaintiffs shall take nothing by their claims.

       SIGNED this 29th day of July, 2019.




                                             _________________________________
                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE

                                                 33
